Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2019.07.10
                                                                        08:33:02 -05'00'




                    In re T.R., 2019 IL App (4th) 190051



Appellate Court   In re T.R., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. T.R., Respondent-Appellant).



District & No.    Fourth District
                  Docket No. 4-19-0051



Filed             May 28, 2019



Decision Under    Appeal from the Circuit Court of McLean County, No. 17-JD-78; the
Review            Hon. J. Brian Goldrick, Judge, presiding.



Judgment          Remanded with directions.


Counsel on        James E. Chadd, John M. McCarthy, and Salome Kiwara-Wilson, of
Appeal            State Appellate Defender’s Office, of Springfield, for appellant.

                  Don Knapp, State’s Attorney, of Bloomington (Patrick Delfino, David
                  J. Robinson, and Thomas R. Dodegge, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Justices Knecht and Turner concurred in the judgment and opinion.
                                             OPINION

¶1        In April 2017, the State filed a petition for adjudication of wardship, alleging respondent,
     T.R. (born April 3, 2001), committed criminal sexual assault (penis to vagina) (720 ILCS
     5/11-1.20(a)(1) (West 2016)), criminal sexual abuse (in that he used force to touch the vagina
     of I.P.-V. (born March 31, 2002)) (id. § 11-1.50(a)(1)), and criminal sexual abuse (in that he
     committed an act of sexual penetration with I.P.-V. when she was between the ages of 13 and
     17 years old and respondent was less than 5 years older than I.P.-V.) (id. § 11-1.50(b)). In
     July 2018, after a bench trial, the trial court adjudicated T.R. to be a delinquent minor. In
     December 2018, the court made T.R. a ward of the court, sentenced him to 36 months’
     probation, and imposed 30 days of detention to be stayed pending completion of probation.
¶2        Respondent appeals, arguing (1) the trial court erred by considering evidence not
     presented at trial, (2) respondent’s counsel gave ineffective assistance by stipulating to the
     introduction of deoxyribonucleic acid (DNA) evidence that supported the State’s case, (3) the
     trial court should have conducted a hearing pursuant to People v. Krankel, 102 Ill. 2d 181,
     464 N.E.2d 1045 (1984), (4) the trial court erred by admitting testimony regarding statements
     respondent made during a polygraph examination for the purpose of impeachment, and
     (5) respondent’s convictions for criminal sexual abuse should merge with his criminal sexual
     assault conviction pursuant to the one-act, one-crime doctrine. We agree with respondent’s
     third argument and remand for a Krankel hearing.

¶3                                       I. BACKGROUND
¶4                         A. The Petition for Adjudication of Wardship
¶5       In April 2017, the State filed a petition for adjudication of wardship, alleging respondent
     was a delinquent minor and should be made a ward of the court. The State alleged that in
     March 2017, T.R. committed three sex crimes against I.P.-V. Specifically, the State
     contended T.R. (1) committed criminal sexual assault by placing his penis in I.P.-V.’s vagina
     by the use of force, (2) committed criminal sexual abuse by knowingly and through the use
     of force touching I.P.-V.’s vagina for the purpose of sexual gratification, and (3) committed
     criminal sexual abuse by placing his penis in I.P.-V.’s vagina when she was between the ages
     of 13 and 17 years old and respondent was less than 5 years older than I.P.-V.

¶6                                       B. The Bench Trial
¶7       In June 2018, the trial court conducted a bench trial. The State presented testimony from
     I.P.-V. and her cousin, X.P., that in March 2017, the two went to meet X.P.’s boyfriend,
     Devan, and ended up going to respondent’s apartment. I.P.-V. testified that while X.P. and
     Devan were in a separate room, respondent, with whom she had been “laughing” and
     “playing around,” picked her up and took her to another bedroom, where he held her down
     and put his penis in her vagina for “maybe a minute.” I.P.-V. left shortly thereafter and went
     to the hospital, where a rape kit was administered. The State then stipulated that the court
     could consider a report that indicated “[t]he DNA profile obtained from the sperm fraction
     (SF) of [the vaginal swab sample] is consistent with a mixture of two individuals including
     the victim and one male contributor.” The report concluded that the “deduced male
     component DNA profile matches the DNA profile obtained from [respondent’s] sample.”


                                                 -2-
¶8          Respondent testified that when X.P. and Devan left the room, he and I.P.-V. continued to
       flirt. Respondent stated that, eventually, I.P.-V. put her hand down his pants and touched his
       penis. Respondent said he placed his hand down her pants and touched her vagina but did not
       touch “inside the hole.”
¶9          On cross-examination, the trial court permitted the State to use statements respondent
       gave during a polygraph examination to impeach his testimony. Respondent objected to the
       use of these statements as impeachment evidence, but the trial court overruled the objection
       and permitted respondent to file a memorandum in support of his objection after the
       conclusion of the hearing. Respondent denied making a particular statement to the polygraph
       examiner, and the State called the polygraph examiner in rebuttal to complete its
       impeachment of respondent regarding that statement.
¶ 10        In closing argument, respondent’s counsel’s contended that (1) the DNA testing did not
       demonstrate that respondent’s sperm was present and (2) the match could have been from
       skin cells left by respondent’s hand. The State argued that the “DNA profile is sperm
       fraction,” which could only be determined from testing “because you cannot tell it is sperm
       without doing a test.” The trial court took the matter under advisement and set the case over
       for a hearing on respondent’s objection to the polygraph impeachment and for the court to
       issue a ruling.

¶ 11                                   C. The Trial Court’s Ruling
¶ 12      In July 2018, the trial court resumed the proceedings. Before addressing the testimony
       and the evidence, the court stated that it received an envelope from respondent’s mother but
       had not opened it. The following discussion then took place:
                  “THE COURT: Before the Court gives its ruling, Court would note first that on
              late Thursday afternoon, I received an envelope from [respondent’s mother]
              addressed to me that I did not open.
                  Mr. Feldman [(respondent’s counsel)], I’m going to provide that to you.
                  Ms. [respondent’s mother], I cannot receive correspondence from parents with
              respect to a case. I had received correspondence in times past from parents, for
              example, who are incarcerated and want to be brought to court. But I did not want to
              open that and review any of that information, so I’m giving that to Mr. Feldman who
              is [T.R.’s] attorney and let him review it and for you to discuss that with him.
                  Mr. Feldman, do you need some time to review it and talk with [respondent’s
              mother]?
                  MR. FELDMAN: I’m reading it right now, Your Honor. Your Honor, if we could
              have a sidebar a moment.
                           (The following conversation was held at the bench.)
                  MR. FELDMAN: This is sort of a mixed bag. Some of it I don’t think the Court
              would probably consider at this point. I think it is argument by the mother on the
              minor’s behalf. Some of it is an issue [in] that she has complaints about my
              performance. I think the Court ought to be aware of it. Obviously, I would have to let
              you know and provide copies to the State as well. I think the Court can review it.
              Probably parts the Court may consider, may not consider. I think it should be at least
              made to supplement the record. But I don’t think we need anything additional as far

                                                  -3-
               as argument at this point in time. Because of the issue she’s raised, I think the Court
               has to take a look at it.
                    MS. LAWSON [(ASSISTANT STATE’S ATTORNEY)]: I haven’t seen it yet,
               Your Honor. I think that what Mr. Feldman is representing is for appeal, not what’s
               important to the Court to review before giving a ruling for today’s purposes. So, I
               think that if the Court wanted to review it, it probably should not be done until after a
               ruling has been made. And if ineffective assistance of counsel is a reason for appeal,
               it’s not a reason not to give a ruling on a case.
                    THE COURT: Any response, Mr. Feldman?
                    MR. FELDMAN: I don’t have much of a response at this point, Your Honor.
               Again, I think the Court needs to be made aware of that. She also inquired if the
               Court received correspondence from another individual, Mr. Dunson, D-U-N-S-O-N.
               I don’t believe the Court has or the Court would have made us aware of that.
                    THE COURT: I have not.
                    MR. FELDMAN: All right. Then what I’m going to do is hang on to this. Have a
               ruling pending, and I can supplement the record if necessary.
                    THE COURT: All right.
                                            (Sidebar concluded.)
                    THE COURT: Before the Court begins, Court would note that it was also
               provided with a memorandum regarding the State’s use of the polygraph information
               as impeachment that was filed by Mr. Feldman.”
¶ 13       The trial court did not again refer to the envelope or its contents. Instead, the trial court
       addressed respondent’s argument regarding the polygraph evidence. The trial court
       concluded the testimony was admissible for the purpose of impeachment as a prior
       inconsistent statement.
¶ 14       The trial court then recounted the testimony of the witnesses at trial in some detail. The
       court believed that, based on the conflicting testimony of respondent and I.P.-V., the question
       was “was it consensual or nonconsensual?” The court believed the answer was in the DNA
       evidence stipulation. The court explained the meaning of the term “sperm fraction” and that
       male DNA can only be profiled if sperm is present. However, neither the stipulation nor the
       report contained this information. The court concluded that respondent committed an act of
       sexual penetration because his DNA profile was found in the sperm fraction from the vaginal
       swab. Accordingly, the trial court (1) found respondent guilty of all three offenses alleged in
       the petition, (2) adjudicated respondent to be a delinquent minor, and (3) continued the
       matter for sentencing.

¶ 15                                  D. The Sentencing Hearing
¶ 16       In December 2018, the trial court conducted a sentencing hearing. Before sentencing
       respondent, the court noted that it based its finding of guilt on “the scientific evidence, which
       in my mind leaves no dispute as to what occurred based upon the rest of the evidence that
       was presented.” The court found it was in respondent’s best interest and the best interest of
       the public that he be made a ward of the court. The court imposed the statutory minimum
       sentence of 36 months’ probation and imposed 30 days of detention, which the court stayed
       pending completion of probation.

                                                   -4-
¶ 17      This appeal followed.
¶ 18                                          II. ANALYSIS
¶ 19       Respondent appeals, arguing (1) the trial court erred by considering evidence not
       presented at trial, (2) respondent’s counsel gave ineffective assistance by stipulating to the
       introduction of DNA evidence that supported the State’s case, (3) the trial court should have
       conducted a hearing pursuant to People v. Krankel, 102 Ill. 2d 181, 464 N.E.2d 1045 (1984),
       (4) the trial court erred by admitting testimony regarding statements respondent made during
       a polygraph examination for the purpose of impeachment, and (5) respondent’s convictions
       for criminal sexual abuse should merge with his criminal sexual assault conviction pursuant
       to the one-act, one-crime doctrine. We agree with respondent’s third argument and remand
       for a Krankel hearing.

¶ 20                     A. The Applicable Krankel Law and Standard of Review
¶ 21        “When a pro se defendant makes a posttrial claim of ineffective assistance of counsel, the
       trial court’s responsibility to follow the common law procedure in Krankel is triggered.”
       People v. Rhodes, 2019 IL App (4th) 160917, ¶ 12. The only question to be resolved by a
       Krankel hearing is whether the trial court should appoint new counsel to represent the
       defendant on his claims of ineffective assistance of counsel. People v. Roddis, 2018 IL App
       (4th) 170605, ¶ 47, 119 N.E.3d 52. The court need not appoint new counsel if the defendant’s
       claims are without merit or pertain solely to matters of trial strategy. Id. ¶ 63. To determine
       whether new counsel should be appointed, a trial court should ordinarily inquire into the
       factual basis of the defendant’s claims by (1) asking the defendant about the claims,
       (2) asking defense counsel about the claims, and (3) relying upon its knowledge of counsel’s
       performance. Id. ¶¶ 58-59.
¶ 22        “[A] pro se defendant is not required to do any more than bring his or her claim to the
       trial court’s attention ***.” (Internal quotation marks omitted.) People v. Ayres, 2017 IL
120071, ¶ 11, 88 N.E.3d 732. “Accordingly, a defendant may raise the claim orally or in
       writing, either by filing a formal posttrial motion with the court or by informally providing a
       letter.” Rhodes, 2019 IL App (4th) 160917, ¶ 13. Even if the defendant makes the bare
       allegation of “ineffective assistance of counsel,” a trial court is required to conduct a Krankel
       inquiry. Id.
¶ 23        The purpose of a Krankel inquiry is to allow defendants to flesh out their claims and limit
       the issues on appeal. Ayres, 2017 IL 120071, ¶ 13. A trial court’s failure to conduct an
       adequate Krankel inquiry requires that the case be remanded. See id. ¶¶ 24-26. The appellate
       court reviews de novo whether a trial court should have conducted a Krankel inquiry and
       whether that inquiry was sufficient. People v. Jolly, 2014 IL 117142, ¶ 28, 25 N.E.3d 1127;
       People v. Taylor, 237 Ill. 2d 68, 75, 927 N.E.2d 1172, 1176 (2010).

¶ 24                         B. A Krankel Hearing Was Required in This Case
¶ 25        Respondent argues that the trial court should have conducted a Krankel hearing when his
       counsel brought his mother’s letter complaining of counsel’s performance to the court’s
       attention at the July 2018 hearing. Respondent recognizes that the allegation was raised prior
       to the trial court’s ruling but asserts that the evidence and argument had been completed and
       all that remained was for the court to issue its decision on the record. Respondent claims that


                                                   -5-
       the trial court was required to conduct the Krankel hearing after finding respondent guilty.
       Respondent also acknowledges that his mother, not he, raised the ineffective assistance
       claim. Respondent contends that, because (1) his mother was a necessary party and
       (2) parents have a special role under the Juvenile Court Act of 1987 (705 ILCS 405/1-1
       et seq. (West 2016)) in delinquency proceedings, his mother had standing to raise the
       ineffective assistance claim.
¶ 26       In response, the State argues that (1) Krankel does not apply to juvenile delinquency
       proceedings, (2) Krankel applies only to posttrial motions, and (3) a Krankel inquiry is
       required only when the claim is raised pro se by respondent. We disagree with the State and
       agree with all of respondent’s contentions.

¶ 27                     1. Krankel Applies to Juvenile Delinquency Proceedings
¶ 28       The State first argues that Krankel does not apply to juvenile delinquency proceedings.
       The State notes that (1) juvenile delinquency proceedings are civil in nature and (2) courts
       have declined to apply Krankel in cases under the Sexually Violent Persons Commitment Act
       (725 ILCS 207/1 et seq. (West 2016)). The State also suggests that (1) applying Krankel is
       not required merely because juveniles have a right to counsel and (2) trial courts can
       intervene in the event of a substantial injustice. We conclude that the common-law
       requirements set forth in Krankel and subsequent cases apply to juvenile delinquency
       proceedings.
¶ 29       As an initial matter, we note that we are aware of only one published case, In re Eric B.,
       351 Ill. App. 3d 1000, 1007, 815 N.E.2d 917, 923 (2004), in which a court has applied
       Krankel in the context of a juvenile delinquency proceeding. That case simply addressed the
       merits of whether the trial court conducted an adequate Krankel inquiry and concluded that
       the trial court did. In that case, the First District did not address the issue the State raises
       here—namely, whether Krankel applies at all in juvenile proceedings. Id. We conclude that
       (1) the purpose of Krankel applies equally to juvenile delinquency cases and (2) Krankel
       hearings should be conducted because juveniles who have been adjudicated delinquent have
       a very limited opportunity to raise ineffective assistance claims.
¶ 30       “Minors in delinquency proceedings *** have a constitutional right to counsel.” People v.
       Austin M., 2012 IL 111194, ¶ 74, 975 N.E.2d 22. In particular, minors are entitled to
       “effective assistance of counsel.” (Emphasis in original.) Id. “[W]ith the exception of the
       right to a jury trial, the fourteenth amendment to the United States Constitution extends to
       delinquent minors all of the basic rights enjoyed by criminal defendants.” Id. ¶ 76. Because
       the legislature has amended the Juvenile Court Act to make “delinquency proceedings more
       akin to criminal prosecutions,” “the need for zealous advocacy to vindicate the constitutional
       rights of minors in delinquency proceedings has become even greater.” Id.
¶ 31       Although juvenile delinquency proceedings are not the equivalent to criminal
       proceedings (see In re Jonathon C.B., 2011 IL 107750, ¶ 96, 958 N.E.2d 227), it would be
       anomalous if Krankel did not apply in delinquency proceedings.
¶ 32       The State correctly notes that juvenile delinquency proceedings are in fact civil in nature
       even though juveniles are entitled to rights similar to that of criminal defendants. The State
       argues that the appellate court has declined to extend Krankel to other quasi-criminal
       proceedings, such as those under the Sexually Violent Persons Commitment Act (see In re
       Commitment of Walker, 2014 IL App (2d) 130372, ¶ 56, 19 N.E.3d 205), and suggests we do

                                                  -6-
       the same here. However, we conclude Walker is inapposite because of the unique
       circumstances of delinquency proceedings.
¶ 33        In Walker, the Second District noted that (1) Krankel was not required by due process and
       (2) most jurisdictions did not employ similar procedures. Id. The court concluded that “[a]ny
       remedy for counsel’s alleged incompetence would lie in a collateral attack.” Id. But juvenile
       delinquents cannot collaterally attack their judgments because the Post-Conviction Hearing
       Act (725 ILCS 5/122-1 et seq. (West 2016)) applies only to convictions and persons
       imprisoned in the penitentiary. Id. § 122-1(a). Juveniles are neither convicted nor imprisoned
       when they are adjudicated delinquent. People v. Taylor, 221 Ill. 2d 157, 168-69, 850 N.E.2d
134, 140 (2006); In re Vincent K., 2013 IL App (1st) 112915, ¶ 50, 2 N.E.3d 506.
¶ 34        Moreover, the Illinois Supreme Court has held that petitions pursuant to section 2-1401
       of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2016))—the remedy suggested by
       the court in Walker instead of Krankel—do not provide an adequate remedy to preserve
       juveniles’ claims of ineffective assistance of counsel. See In re William M., 206 Ill. 2d 595,
       604-05, 795 N.E.2d 269, 274 (2003) (holding section 2-1401 petitions only apply to newly
       discovered facts or changes in the law and therefore cannot be used to assert claims of
       general trial errors or a claim that counsel was ineffective for failing to file a motion to
       withdraw guilty plea). We note that, in this case, a section 2-1401 petition would have been
       inappropriate because the record demonstrates that the claim of ineffective assistance was
       discussed by the trial court and counsel in July 2018 and therefore could not be considered
       newly discovered.
¶ 35        This court has recognized that in some circumstances juveniles are unable to adequately
       present claims of ineffective assistance of counsel on direct appeal because they have not
       developed a factual record in the trial court and cannot do so in a collateral attack. See In re
       Ch. W., 399 Ill. App. 3d 825, 830, 927 N.E.2d 872, 876 (2010). In those instances, we have
       remanded the case to the trial court for an evidentiary hearing while retaining jurisdiction.
       Id.; see also In re Alonzo O., 2015 IL App (4th) 150308, ¶ 30, 40 N.E.3d 1228.
¶ 36        The Illinois Supreme Court has repeatedly explained that “the goal of any Krankel
       proceeding is to facilitate the trial court’s full consideration of a defendant’s pro se claim and
       thereby potentially limit issues on appeal.” Ayres, 2017 IL 120071, ¶ 13. “[T]he primary
       purpose of the preliminary inquiry is to give the defendant an opportunity to flesh out his
       claim of ineffective assistance so the court can determine whether appointment of new
       counsel is necessary.” Id. ¶ 20. “By initially evaluating the defendant’s claims in a
       preliminary Krankel inquiry, the circuit court will create the necessary record for any claims
       raised on appeal.” Jolly, 2014 IL 117142, ¶ 38. “Absent such a record, *** appellate review
       is precluded. Moreover, the inquiry is not burdensome upon the circuit court, and the facts
       and circumstances surrounding the claim will be much clearer in the minds of all involved
       when the inquiry is made just subsequent to trial or plea, as opposed to years later on
       appeal.” Ayres, 2017 IL 120071, ¶ 21.
¶ 37        Here, we do not know the basis of the mother’s ineffective assistance claim because the
       trial court did not want to hear it and would not look at the letter despite trial counsel’s
       invitation to do so. Most important, respondent does not have a remedy to develop his claims
       in collateral proceedings. Had the court conducted a brief inquiry when the court was
       informed of the mother’s letter, the court could have determined (1) what respondent thought
       about the allegations in his mother’s letter, (2) what the factual basis of the claim was,

                                                   -7-
       (3) whether respondent’s counsel alleged ineffective assistance was actually a trial strategy,
       and (4) whether respondent needed new counsel to assert any potentially meritorious claims.
       Krankel inquiries like these would have gone a long way to developing a record on
       ineffective assistance claims generally, potentially avoiding the need to remand for a Krankel
       hearing after an appeal has been filed. See Alonzo O., 2015 IL App (4th) 150308, ¶¶ 23-30
       (explaining remand was necessary to develop a record of whether respondent’s counsel
       investigated a key witness and why counsel chose not to impeach that witness with a prior
       conviction).
¶ 38        Finally, the State suggests that juveniles have a remedy because the trial court is in a
       “parens patriae” relationship with juveniles and “when it perceives a substantial injustice,
       [it] will intervene on the juvenile’s behalf, even where the juvenile is represented by counsel
       [citation].” In re Vincent K., 2013 IL App (1st) 112915, ¶ 61. However, as respondent points
       out, the trial court in this case was presented with a claim that his counsel was ineffective but
       chose not to even read the letter detailing concerns about respondent’s counsel despite
       counsel’s requesting the court do so. Moreover, a trial court cannot intervene to ensure a
       juvenile receives effective assistance if the factual basis giving rise to the claim occurs
       outside of the courtroom.

¶ 39                     2. The Ineffective Assistance Claim Was Raised Posttrial
¶ 40        Respondent argues that a Krankel inquiry was required after defense counsel told the trial
       court that his mother’s letter alleged ineffective assistance. Although this claim could be
       viewed as not being raised posttrial, respondent argues that the adjudication hearing had
       concluded and all that remained was for the trial court to issue its ruling. Accordingly,
       respondent contends that the court should have conducted a Krankel hearing after announcing
       its findings and ultimate decision. We agree.
¶ 41        We acknowledge that the supreme court in Ayres wrote that “Krankel is limited to
       posttrial motions” (Ayres, 2017 IL 120071, ¶ 22), but that holding does not mean that
       Krankel does not apply in this case. That is because, as respondent notes, the trial had
       concluded weeks before and all that remained was for the trial court to issue its ruling. When
       respondent’s counsel called the mother’s letter to the court’s attention, the court knew it was
       about to rule against respondent, and it did just minutes later.
¶ 42        Moreover, defense counsel told the trial court he believed it needed to consider the
       allegations and added that counsel would hold on to the letter pending the court’s ruling. But
       after the court ruled, neither counsel nor the court raised the issue of the letter again.

¶ 43                   3. Respondent’s Mother Could Raise Ineffective Assistance
¶ 44       Respondent recognizes that Krankel is limited to pro se claims of ineffective assistance
       and that he did not make any such claim in this case. Instead, his mother made it on his
       behalf. Respondent contends that his mother’s claim in this case is more akin to a pro se
       claim because parents are necessary parties with special interests in juvenile delinquency
       proceedings. The State disagrees and notes that this court has held that Krankel applies only
       to pro se claims.
¶ 45       “Krankel is not triggered when counsel raises his own ineffectiveness.” Rhodes, 2019 IL
       App (4th) 160917, ¶ 17 (citing People v. Bates, 2018 IL App (4th) 160255, ¶ 102, 112 N.E.3d


                                                   -8-
       657, appeal allowed, No. 124143 (Ill. Jan. 31, 2019), and People v. McGath, 2017 IL App
       (4th) 150608, ¶¶ 49-52, 83 N.E.3d 671). Nonetheless, if defense counsel conveys a
       defendant’s pro se claim of ineffectiveness to the court, a Krankel inquiry may be required.
       See id. We believe that the circumstances in this case are more similar to those in Rhodes
       because counsel was not arguing his own ineffectiveness. Instead, he was merely bringing
       respondent’s mother’s claim to the trial court’s attention. Accordingly, the question before us
       is whether a parent may raise an ineffective assistance claim on behalf of her child, who is a
       respondent minor in a juvenile delinquency proceeding. Given the unique circumstances
       present in such a proceeding, we conclude that a parent may do so.
¶ 46       In cases under the Juvenile Court Act, custodial parents and legal guardians “have the
       right to be present, to be heard, to present evidence material to the proceedings, to
       cross-examine witnesses, to examine pertinent court files and records and also *** the right
       to be represented by counsel.” 705 ILCS 405/1-5(1) (West 2016). In delinquency
       proceedings, parents generally have the right to adequate notice (In re Gault, 387 U.S. 1, 33
       (1967)) and are considered parties to the proceedings. In re Marcus W., 389 Ill. App. 3d
1113, 1122, 907 N.E.2d 949, 955 (2009). In juvenile delinquency proceedings, “[t]he
       purpose of a parent’s presence is to ensure the juvenile his right to counsel and his right to
       have his parents present at any hearing.” In re J.E., 285 Ill. App. 3d 965, 980-81, 675 N.E.2d
156, 167 (1996). Illinois courts have long recognized the importance of a parent’s presence to
       provide aid and counsel to their child. See Marcus W., 389 Ill. App. 3d at 1127 (noting “the
       importance our supreme court has placed on a minor having at least one person, besides an
       attorney or court-appointed guardian, present during juvenile proceedings whose loyalty and
       concern would be toward the minor.”); see also In re M.W., 232 Ill. 2d 408, 439, 905 N.E.2d
757, 777 (2009) (noting lack of notice to noncustodial father did not affect fundamental
       fairness of proceedings because minor’s counsel and mother were present to advise minor on
       significant decisions); In re J.W., 87 Ill. 2d 56, 61, 429 N.E.2d 501, 504 (1981) (concluding
       lack of notice to noncustodial father was not an error because the minor had “the assistance
       of his custodian, the person on whom he relies for other important decisions in his life”). This
       court has stated that “the primary purpose of affording the parents an opportunity to be
       present at significant juvenile delinquency proceedings is the aid the parent can give to the
       minor.” In re S.L.S., 181 Ill. App. 3d 453, 456-57, 536 N.E.2d 1355, 1358 (1989).
¶ 47       Although this court has consistently held that trial counsel cannot assert his own
       ineffectiveness (Rhodes, 2019 IL App (4th) 160917, ¶ 17), we believe that a parent’s raising
       counsel’s alleged ineffectiveness in a juvenile delinquency proceeding in which that parent’s
       child is a respondent is a far different matter. Given a parent’s unique role in juvenile
       delinquency proceedings, we conclude that (1) a parent may raise ineffective assistance of
       counsel claims to the trial court in the same manner as a pro se respondent and (2) when a
       parent has done so, the trial court is required to conduct a Krankel hearing.
¶ 48       Because we conclude the trial court erred when it did not conduct a Krankel inquiry, we
       remand this case so that it may do so. (We encourage the trial court to review this court’s
       recent decision in Roddis, 2018 IL App (4th) 170605, for a detailed discussion of how to
       proceed on remand.)




                                                  -9-
¶ 49                                           C. Remand
¶ 50       “Because we conclude a Krankel inquiry is necessary, we need not consider
       [respondent’s] other arguments.” Rhodes, 2019 IL App (4th) 160917, ¶ 21; see also People v.
       Bell, 2018 IL App (4th) 151016, ¶ 37, 100 N.E.3d 177 (“Depending on the result of the ***
       Krankel inquiry, defendant’s other claims may become moot.”). We express no view on the
       merits of respondent’s ineffective assistance claim or on any of the other arguments he has
       made on appeal.
¶ 51       To avoid confusion in the event of a subsequent appeal, we retain jurisdiction over this
       matter pursuant to Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994). Alonzo O., 2015
IL App (4th) 150308, ¶ 31. In the event that the trial court appoints new counsel after the
       Krankel inquiry and ultimately determines that a new trial is warranted, the court should
       proceed accordingly. Only if (1) the trial court determines that appointment of new counsel is
       not warranted or (2) after a subsequent hearing on the ineffective assistance claim, the trial
       court rejects that claim, then respondent may again appeal, at which point we will address
       respondent’s remaining arguments from this appeal and any argument on appeal respondent
       may raise about the trial court’s determination that his trial counsel was not ineffective.

¶ 52                                      III. CONCLUSION
¶ 53       For the reasons stated, we remand for the trial court to conduct an inquiry into
       respondent’s claim of ineffective assistance of counsel.

¶ 54      Remanded with directions.




                                                 - 10 -